DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 8, 9, 12, 13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama (US 2011/0007114).
With respect to claim 1, Nakayama discloses a  piezoelectric element (Figs 6, 9, and 10) comprising: three axes orthogonal to each other being defined as an X-axis, a Y-axis, and a Z-axis (Fig 6, 9, and 10), a substrate (item 620) having a plurality of through openings (items 622) therein and a plurality of walls separating each of the plurality of through openings (Figs 9-10), the substrate being plate-shaped and extending along the X-axis and the Y-axis (Fig 6, 9, and 10), the substrate having a thickness along the Z-axis (Fig 9); a thin film (item 10) provided on the substrate (Fig 9), the thin film being configured with first regions and second regions (Figs 6, 9, and 10), each of the first regions spanning each of the plurality of through openings (Fig 9) so that one end opening of each of the plurality of through openings is closed by the thin film (Fig 9), the second regions being aligned with the plurality of walls (Fig 9); a 
With respect to claim 4, Nakayama discloses the piezoelectric element according to claim 1, wherein the piezoelectric film on the first regions of the thin film is configured to vibrate the first regions of the thin film when a voltage is applied between the plurality of first electrodes and the second electrodes (Paragraphs 41 and 46), and the 
With respect to claim 5, Nakayama discloses the piezoelectric element according to claim 1, further comprising a protective case housing the piezoelectric element (Fig 10, item 630).
With respect to claim 8, Nakayama discloses the piezoelectric element according to claim 4, further comprising a protective case housing the piezoelectric element (Fig 10, item 630).
With respect to claim 9, Nakayama discloses a discharging head (Figs 6, 9, and 10) comprising: a piezoelectric element (item 30) including: three axes orthogonal to each other being defined as an X-axis, a Y-axis, and a Z-axis (Figs 6, 9, and 10); a substrate (item 620) having a plurality of through openings (items 622) therein and a plurality of walls separating each of the plurality of through openings (Figs 6, 9, and 10), the substrate being plate-shaped and extending along the X-axis and the Y-axis (Figs 6, 9, and 10), the substrate having a thickness along the Z-axis (Figs 6 and 9); a thin film (item 10) provided on the substrate (Figs 6 and 9), the thin film being configured with first regions and second regions (Figs 6, 9, and 10), each of the first regions spanning each of the plurality of through openings so that one end opening of each of the plurality of through openings is closed by the thin film (Fig 9), the second regions being aligned with the plurality of walls (Fig 9); a plurality of first electrodes (items 20) disposed on the thin film (Figs 6 and 9), each of the plurality of first electrodes extending along the X-
With respect to claim 4, Nakayama discloses the discharging head according to claim 9, wherein the piezoelectric film on the first regions of the thin film is configured to 
With respect to claim 13, Nakayama discloses a piezoelectric element (Figs 6, 9, and 10) comprising: a piezoelectric element (item 30) including: three axes orthogonal to each other being defined as an X-axis, a Y-axis, and a Z-axis (Figs 6, 9, and 10); a substrate (item 620) having a plurality of through openings (items 622) therein and a plurality of walls separating each of the plurality of through openings (Figs 6, 9, and 10), the substrate being plate-shaped and extending along the X-axis and the Y-axis (Figs 6, 9, and 10), the substrate having a thickness along the Z-axis (Figs 6 and 9); a film (item 10) provided on the substrate (Figs 6 and 9), the film being configured with first regions and second regions (Figs 6 and 9), each of the first regions spanning each of the plurality of through openings so that one end opening of each of the plurality of through openings is closed by the film (Fig 9), the second regions being aligned with the plurality of walls (Fig 9); a plurality of first electrodes (items 20) disposed on the film (Figs 6 and 9), each of the plurality of first electrodes extending along the X-axis alternately on the first regions and the second regions of the film (Figs 6 and 9); a piezoelectric film (item 30) provided on the plurality of first electrodes and the film located at positions corresponding to spaces between adjacent two first electrodes of the plurality of first electrodes (Figs 6 and 9), the piezoelectric film on the first regions of the film having a 
With respect to claim 16, Nakayama discloses the piezoelectric element according to claim 13, wherein the piezoelectric film on the first regions of the thin film is configured to vibrate the first regions of the thin film when a voltage is applied between the plurality of first electrodes and the second electrodes (Paragraphs 41 and 46), and the piezoelectric film on the second regions of the thin film is configured to suppress vibration of the second regions of the thin film when the voltage is applied between the .
Response to Arguments
. Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837